 



EXHIBIT 10.2
LAUREATE PHARMA, INC.
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of February 28, 2008, by and between COMERICA BANK (“Bank”) and
LAUREATE PHARMA, INC., a Delaware corporation (“Borrower”).
RECITALS
     A. Borrower and Bank are parties to that certain Loan and Security
Agreement dated as of December 1, 2004, as amended, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of January 31, 2005, that certain Second Amendment to Loan and Security
Agreement dated as of May 6, 2005, that certain Third Amendment to Loan and
Security Agreement dated as of June 20, 2005, that certain letter agreement
dated as of January 28, 2006, that certain Fourth Amendment to Loan and Security
Agreement dated as of February 28, 2006, and that certain Fifth Amendment to
Loan and Security Agreement dated as of August 2, 2006, and that certain Sixth
Amendment to Loan and Security Agreement dated February 28, 2007 (collectively,
the “Original Agreement”).
     B. Borrowers and Bank wish to amend and restate the terms of the Original
Agreement and to evidence the obligations of Borrowers to Bank in two separate
agreements, one subject to a guaranty and the other not. This Agreement sets
forth the terms on which Bank will advance credit to Borrowers in respect of the
guarantied loans, and Borrower will repay the amounts owing to Bank.
AGREEMENT
     The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:
               “Accounts” means all presently existing and hereafter arising
accounts, contract rights, payment intangibles, and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by Borrower and Borrower’s
Books relating to any of the foregoing.
               “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Facility.
               “Affiliate” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners.
               “Bank Expenses” means all: reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the preparation, negotiation, administration, and enforcement of the Loan
Documents; reasonable Collateral audit fees; and Bank’s reasonable attorneys’
fees and expenses incurred in amending, enforcing or defending the Loan
Documents (including fees and expenses of appeal), incurred before, during and
after an Insolvency Proceeding, whether or not suit is brought.
               “Borrower’s Books” means all of Borrower’s books and records
including: ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks in the State of California are authorized or required
to close.
               “Change in Control” shall mean a transaction in which any
“person” or “group” (within the meaning of Section 13(d) and l4(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.
               “Closing Date” means the date of this Agreement.

1.



--------------------------------------------------------------------------------



 



               “Code” means the California Uniform Commercial Code as in effect
from time to time.
               “Collateral” means the property described on Exhibit A attached
hereto.
               “Consolidated Net Income (or Deficit)” means the consolidated net
income (or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.
               “Consolidated Total Interest Expense” means with respect to any
Person for any period, the aggregate amount of interest required to be paid or
accrued by a Person and its Subsidiaries during such period on all Indebtedness
of such Person and its Subsidiaries outstanding during all or any part of such
period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any capitalized lease or any synthetic lease, and including commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees or expenses
in connection with the borrowing of money.
               “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to (i) any indebtedness, lease, dividend, letter of credit or other
obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards, or merchant services issued or
provided for the account of that Person; and (iii) all obligations arising under
any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect such Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
               “Copyrights” means any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
               “Credit Extension” means each Advance, Equipment Advance, or any
other extension of credit by Bank for the benefit of Borrower hereunder.
               “Current Assets” means, as of any applicable date, all amounts
that should, in accordance with GAAP, be included as current assets on the
consolidated balance sheet of Borrower and its Subsidiaries as at such date.
               “Current Liabilities” means, as of any applicable date, all
amounts that should, in accordance with GAAP, be included as current liabilities
on the consolidated balance sheet of Borrower and its Subsidiaries, as at such
date, plus, to the extent not already included therein, undrawn Letters of
Credit and Borrower’s maximum potential obligations under the Credit Card
Services Sublimit, if any, but specifically excluding any cash-secured
Obligations.
               “Daily Balance” means the amount of the Obligations owed at the
end of a given day.
               “EBITDA” means with respect to any fiscal period an amount equal
to the sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries
for such fiscal period, plus (b) in each case to the extent deducted in the
calculation of the Borrower’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expense associated with granting stock
options, and minus, to the extent added in computing Consolidated Net Income,
and without duplication, all extraordinary and non-recurring revenue and gains
(including income tax benefits) for such period, all as determined in accordance
with GAAP.
               “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.
               “Equipment Advance(s)” has the meaning set forth in
Section 2.1(c).

2.



--------------------------------------------------------------------------------



 



               “Equipment Line” means a Credit Extension of up to Three Million
Dollars ($3,000,000).
               “Equipment Maturity Date” means February 28, 2011.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.
               “Event of Default” has the meaning assigned in Article 8.
               “GAAP” means generally accepted accounting principles as in
effect from time to time,
               “Guarantors” means Safeguard Delaware, Inc. and Safeguard
Scientifics (Delaware), Inc.
               “Indebtedness” means (a) all indebtedness for borrowed money or
the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
               “Insolvency Proceeding” means any proceeding commenced by or
against any person or entity under any provision of the United States Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief
               “Intellectual Property Collateral” means all of Borrower’s right,
title, and interest in:
               (a) Copyrights, Trademarks and Patents;
               (b) Any and all trade secrets, and any and all intellectual
property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (c) Any and all design rights which may be available to Borrower
now or hereafter existing, created, acquired or held;
               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above;
               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights; or Patents; and
               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (g) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
     Notwithstanding any of the foregoing, “Intellectual Property Collateral”
shall not include (i) intellectual property owned by a client of Borrower or
(ii) any rights of Borrower’s clients in and to intellectual property under
Borrower’s agreements with such clients.
               “Inventory” means all present and future inventory in which
Borrower has any interest, including merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above, and Borrower’s Books relating
to any of the foregoing.

3.



--------------------------------------------------------------------------------



 



               “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
               “IRC” means the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.
               “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.
               “Loan Documents” means, collectively, this Agreement, any note or
notes executed by Borrower, and any other agreement entered into in connection
with this Agreement, all as amended or extended from time to time.
               “Material Adverse Effect” means a material adverse effect on
(i) the business operations or condition (financial or otherwise) of Borrower
and its Subsidiaries taken as a whole or (ii) the ability of Borrower to repay
the Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
               “Negotiable Collateral” means all of Borrower’s present and
future letters of credit of which it is a beneficiary, notes, drafts,
instruments, securities, documents of title, and chattel paper, and Borrower’s
Books relating to any of the foregoing.
               “Non-Guaranteed Loan Agreement” means that certain Loan and
Security Agreement of even date between Borrower and Bank.
               “Obligations” means all debt, principal, interest, Bank Expenses
and other amounts owed to Bank by Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.
               “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same.
               “Periodic Payments” means all installments or similar recurring
payments that Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between Borrower and Bank.
               “Permitted Indebtedness” means:
               (a) Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
               (b) Indebtedness in favor of a Safeguard entity in an amount not
to exceed $2,500,000; provided that no Event of Default shall occur and be
continuing at the time of, or after giving effect to such Indebtedness; provided
further, that such Indebtedness shall be repaid upon receipt of an audit
satisfactory to Bank and may be repaid by Advances requested hereunder;
               (c) Indebtedness of Borrower or any Subsidiary existing on the
Closing Date and disclosed in the Schedule;
               (d) Indebtedness of Borrower or any Subsidiary secured by a lien
described in clause (c) of the defined term “Permitted Liens,” provided (i) such
Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment financed with such Indebtedness and (ii) such Indebtedness does not
exceed $250,000 in the aggregate at any given time;
               (e) Subordinated Debt;
               (f) Indebtedness of Borrower to any Subsidiary and of any
Subsidiary to any other Subsidiary;
               (g) Indebtedness of Borrower to an Affiliate (provided that such
indebtedness to an Affiliate is subject to a separate subordination agreement
between Affiliate and Bank) or any Subsidiary to trade creditors and with
respect to surety bonds and similar obligations incurred in the ordinary course
of business; and

4.



--------------------------------------------------------------------------------



 



               (h) Extensions, refinancings, modifications, amendments and
restatements of any item of Permitted Indebtedness described in clauses
(a) through (f) above; provided that the principal amount thereof is not
increased or the terms thereof are not modified to impose more burdensome terms
upon Borrower.
               “Permitted Investment” means:
               (a) Investments of Borrower or any Subsidiary existing on the
Closing Date and disclosed in the Schedule;
               (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts;
               (c) Investments of Borrower or any Subsidiary consisting of
travel advances and employee relocation loans and advances made in the ordinary
course of business;
               (d) loans or advances made by any Subsidiary to Borrower or any
other Subsidiary; and
               (e) Investments of Borrower or any Subsidiary (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business.
               “Permitted Liens” means the following:
               (a) Any Liens of Borrower or any Subsidiary existing on the
Closing Date and disclosed in the Schedule or arising under this Agreement or
the other Loan Documents;
               (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of Bank’s
security interests;
               (c) Liens (i) upon or in any equipment which was not financed by
Bank acquired or held by Borrower or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, or (ii) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment;
               (d) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;
               (e) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens impose by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in good faith by appropriate proceedings;
               (f) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations; and
               (g) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.4 or 8.8.
               “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
               “Prime Rate” means the variable rate of interest, per annum, most
recently announced by Bank, as its “prime rate,” whether or not such announced
rate is the lowest rate available from Bank.

5.



--------------------------------------------------------------------------------



 



               “Responsible Officer” means each of the Chief Executive Officer,
the Chief Operating Officer, the Chief Technical Officer and the Chief Financial
Officer of Borrower.
               “Revolving Facility” means the facility under which Borrower may
request Bank to issue Advances, as specified in Section 2.1(a) hereof.
               “Revolving Line” means a credit extension of up to Twelve Million
Dollars ($12,000,000).
               “Revolving Maturity Date” means February 26, 2009.
               “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any.
               “Subordinated Debt” means any debt incurred by Borrower that is
subordinated to the debt owing by Borrower to Bank on terms acceptable to Bank
(and identified as being such by Borrower and Bank).
               “Subsidiary” means any corporation, company or partnership in
which (i) any general partnership interest or (ii) more than 50% of the stock or
other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through an Affiliate.
               “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by such trademarks.
          1.2 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.
     2. LOAN AND TERMS OF PAYMENT.
          2.1 Credit Extensions.
               Borrower promises to pay to the order of Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower hereunder. Borrower shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.
               (a) Revolving Advances.
                    (i) Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding amount not
to exceed the Revolving Line. Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable.
Borrower may prepay any Advances without penalty or premium. The Advances shall
be used for general working capital purposes.
                    (ii) Whenever Borrower desires an Advance, Borrower will
notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Eastern time, on the Business Day prior to the Business Day that the Advance is
to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit B hereto. Bank is
authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.1(a)
to Borrower’s deposit account.
               (b) Existing Amortizing Loans. As of February 28, 2008, there is
an outstanding term loan under the Original Agreement (the “Existing Term Loan”)
in the principal amount equal to $1,833,333.08. Borrower shall not request or
receive any further advances under the Existing Term Loan. Interest shall
continue to accrue on the Existing Term Loan at the rate specified in Section
2.3(a). Borrower shall continue to make payments on the Existing Term Loan in
equal payments of principal plus

6.



--------------------------------------------------------------------------------



 



all accrued interest each month in accordance with the Agreement until
December 1, 2009, at which time all amounts due under this Section 2.1(b) shall
be immediately due and payable. Advances under the Existing Term Loan, once
repaid, may not be reborrowed. Borrower may prepay all advances under the
Existing Term Loan without penalty or premium.
               As of February 28, 2008, there is an outstanding equipment loan
under the Original Agreement (the “Existing Equipment Loan”) in the principal
amount equal to $4,125,968.42. Borrower shall not request or receive any further
advances under the Existing Equipment Loan. Interest shall continue to accrue on
the Existing Equipment Loan at the rate set forth in that certain LIBOR Addendum
to Loan Agreement dated February 28, 2007. Borrower shall continue to make
payments on the Existing Equipment Loan in equal payments of principal plus all
accrued interest each month in accordance with the Agreement until February 28,
2011, at which time all amounts due under the Existing Equipment Loan shall be
immediately due and payable. The Existing Equipment Loan and Existing Term Loan
are collectively referred to as the Amortizing Loans. Advances under the
Amortzing Loans, once repaid, may not be reborrowed. Borrower may prepay all
advances under the Amortizing Loans without penalty or premium.
               (c) Equipment Advances.
                    (i) Subject to and upon the terms and conditions of this
Agreement, at any time from the date hereof through November 30, 2008, Bank
agrees to make advances (each an “Equipment Advance” and, collectively, the
“Equipment Advances”) to Borrower in an aggregate amount not to exceed the
Equipment Line. Each Equipment Advance shall not exceed one hundred percent
(100%) of the invoice amount of equipment and software approved by Bank from
time to time (which Borrower shall, in any case, have purchased between March 1,
2008 and November 30, 2008), excluding taxes, shipping, warranty charges,
freight discounts and installation expense. Notwithstanding the foregoing, no
more than $450,000 of the Equipment Line may be used to finance software and
other soft costs.
                    (ii) Interest shall accrue from the date of each Equipment
Advance at the rate specified in Section 2.3, and shall be payable monthly on
the thirtieth (30th) day of each month so long as any Equipment Advances are
outstanding. Any Equipment Advances that are outstanding on November 30, 2008
shall be payable in twenty-seven (27) equal monthly installments of principal,
plus all accrued interest, beginning on December 30, 2008, and continuing on the
same day of each month thereafter through the Equipment Maturity Date, at which
time all amounts owing under this Section 2.1(c) shall be immediately due and
payable. Equipment Advances, once repaid, may not be reborrowed. Except as set
forth in Section 2.3 Borrower may prepay any Equipment Advances without penalty
or premium.
                    (iii) When Borrower desires to obtain an Equipment Advance,
Borrower shall notify Bank (which notice shall be irrevocable) by facsimile
transmission to be received no later than 3:00 p.m. Pacific time three
(3) Business Days before the day on which the Equipment Advance is to be made.
Such notice shall be substantially in the form of Exhibit B. The notice shall be
signed by a Responsible Officer or its designee and include a copy of the
invoice and proof of payment of such invoice for any Equipment to be financed.
          2.2 Reserved.
          2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates.
                    (i) Advances. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding Daily Balance thereof, at a
rate equal to one quarter of one percent (0.25%) below the Prime Rate.
                    (ii) Term Advance. Except as set forth in Section 2.3(b),
the Existing Term Loan shall bear interest, on the outstanding Daily Balance
thereof, at a rate equal to one half of one percent (0.50%) below the Prime
Rate.
                    (iii) Equipment Advances. Except as set forth in
Section 2.3(b), the Equipment Advances shall bear interest, on the outstanding
Daily Balance thereof, which shall be a Base Rate Option Advance or a LIBOR
Option Advance as elected by Borrower in accordance with the terms set forth in
the LIBOR Addendum to Amended and Restated Loan and Security Agreement executed
in connection herewith (“LIBOR Addendum”), shall bear interest on the
outstanding Daily Balance thereof at the applicable rate set forth in such LIBOR
Addendum.
               (b) Late Fee; Default Rate. If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or

7.



--------------------------------------------------------------------------------



 



(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
               (c) Payments. Interest hereunder shall be due and payable on the
thirtieth (30th) calendar day of each month during the term hereof. Bank shall,
at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower’s deposit accounts or against the Revolving
Line, in which case those amounts shall thereafter accrue interest at the rate
then applicable hereunder. Bank shall notify Borrower when it charges any
amounts against Borrower’s deposit accounts or against the Revolving Line. Any
interest not paid within three (3) days after the date such interest is due
shall be compounded by becoming a part of the Obligations, and such interest
shall thereafter accrue interest at the rate then applicable hereunder. All
payments shall be free and clear of any taxes, withholdings, duties, impositions
or other charges, to the end that Bank will receive the entire amount of any
Obligations payable hereunder, regardless of source of payment.
               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
          2.4 Crediting Payments. Bank shall credit a wire transfer of funds,
check or other item of payment to such deposit account or Obligation as Borrower
specifies. After the occurrence and during the continuance of an Event of
Default, the receipt by Bank of any wire transfer of funds, check, or other item
of payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 3:00 noon Eastern time shall be deemed to have been received by Bank as of
the opening of business on the immediately following Business Day. Whenever any
payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.
          2.5 Fees. Borrower shall pay to Bank the following:
               (a) Facility Fee. On or prior to the Closing Date, a Facility Fee
equal to $37,500, which shall be nonrefundable; and
               (b) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, including reasonable attorneys’ fees and
expenses and, after the Closing Date, all Bank Expenses, including reasonable
attorneys’ fees and expenses, as and when they become due.
          2.6 Additional Costs. In case any law, regulation, treaty or official
directive or the interpretation or application thereof by any court or any
governmental authority charged with the administration thereof or the compliance
with any guideline or request of any central bank or other governmental
authority (whether or not having the force of law):
               (a) subjects Bank to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by Borrower or
otherwise with respect to the transactions contemplated hereby (except for taxes
on the overall net income of Bank imposed by the United States of America or any
political subdivision thereof);
               (b) imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, Bank; or
               (c) imposes upon Bank any other condition with respect to its
performance under this Agreement,
and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrower thereof. Borrower agrees to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.

8.



--------------------------------------------------------------------------------



 



          2.7 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
     3. CONDITIONS OF LOANS.
               3.1 Conditions Precedent to Initial Credit Extension. The
obligation of Bank to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
reasonably satisfactory to Bank, the following:
               (a) this Agreement executed by Borrower;
               (b) a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
               (c) a LIBOR Addendum to Amended and Restated Loan and Security
Agreement;
               (d) an Affirmation of Guaranty from each Guarantor;
               (e) an Amendment and Affirmation of Guaranty (Deficiency
Guaranty) from each Guarantor;
               (f) an agreement to provide insurance;
               (g) payment of the fees and Bank Expenses then due as specified
in Section 2.5 hereof;
               (h) current SOS reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record on the
Collateral;
               (i) current financial statements of Borrower; and
               (j) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
               (a) timely receipt by Bank of a Payment/Advance Form as provided
in Section 2.1; and
               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.
     4. CREATION OF SECURITY INTEREST.
          4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect so long as
any Obligations are outstanding.

9.



--------------------------------------------------------------------------------



 



          4.2 Perfection of Security Interest. Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable. Any such financing statements may be signed by Bank on behalf of
Borrower, as provided in the Code, and may be filed at any time in any
jurisdiction whether or not Revised Article 9 of the Code is then in effect in
that jurisdiction. Borrower shall from time to time endorse and deliver to Bank,
at the request of Bank, all Negotiable Collateral and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance reasonably satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank,
(ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Revised Article 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance reasonably satisfactory to
Bank. Borrower will not create any chattel paper without placing a legend on the
chattel paper acceptable to Bank indicating that Bank has a security interest in
the chattel paper. Borrower from time to time may deposit with Bank specific
cash collateral to secure specific Obligations; Borrower authorizes Bank to hold
such specific balances in pledge and to decline to honor any drafts thereon or
any request by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the specific Obligations are outstanding.
          4.3 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
     5. REPRESENTATIONS AND WARRANTIES.
          Borrower represents and warrants as follows:
          5.1 Due Organization and Qualification. Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to be so qualified or licensed could not reasonably be
expected to have a Material Adverse Effect.
          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Amended and Restated Certificate of
Incorporation or Bylaws, nor will they constitute an event of default under any
material agreement to which Borrower is a party or by which Borrower is bound.
Borrower is not in default under any material agreement to which it is a party
or by which it is bound.
          5.3 No Prior Encumbrances. Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.
          5.4 Bona Fide Accounts. The Accounts are bona fide existing
obligations. The property and services giving rise to such Accounts has been
delivered or rendered to the account debtor or to the account debtor’s agent for
immediate and unconditional acceptance by the account debtor.
          5.5 Reserved.
          5.6 Intellectual Property Collateral. Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. Except as set forth in the Schedule,
Borrower is not a party to any license of intellectual property that constitutes
a material part of any product or is necessary for the provision of any service,
the sale, licensing or provision of which generates revenue to Borrower. Except
as set forth in the Schedule, Borrower is not a party to, or bound by, any
agreement that restricts the grant by Borrower of a security interest in
Borrower’s rights under such agreement.

10.



--------------------------------------------------------------------------------



 



          5.7 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof and Borrower has paid
for and owns all Equipment financed by Bank. All Borrower’s Inventory and
Equipment is located only at the location set forth in Section 10 hereof.
          5.8 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which an adverse decision could have a
Material Adverse Effect, or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.
          5.9 No Material Adverse Change in Financial Statements. All
consolidated financial statements related to Borrower and any Subsidiary that
Bank has received fairly present in all material respects Borrower’s
consolidated financial condition as of the date thereof and Borrower’s
consolidated results of operations for the period then ended. There has not been
a material adverse change in the consolidated financial condition of Borrower
since the date of the most recent of such financial statements submitted to
Bank.
          5.10 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature.
          5.11 Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
of Borrower or any Subsidiary subject to ERISA, and no event has occurred
resulting from Borrower’s failure to comply with ERISA that could result in
Borrower’s incurring any material liability. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). Borrower has complied in all material respects with all the provisions
of the Federal Fair Labor Standards Act. Borrower has not violated any statutes,
laws, ordinances or rules applicable to it, violation of which could have a
Material Adverse Effect.
          5.12 Environmental Condition. Except as disclosed in the Schedule,
none of Borrower’s or any Subsidiary’s properties or assets has ever been used
by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous owners or operators, in the disposal of, or to produce, store, handle,
treat, release, or transport, any hazardous waste or hazardous substance other
than in accordance with applicable law; to the best of Borrower’s knowledge,
none of Borrower’s properties or assets has ever been designated or identified
in any manner pursuant to any environmental protection statute as a hazardous
waste or hazardous substance disposal site, or a candidate for closure pursuant
to any environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
          5.13 Taxes. Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
          5.14 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.15 Government Consents. Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted, the
failure to obtain which could have a Material Adverse Effect.
          5.16 Investment Accounts. None of Borrower’s property is maintained or
invested with a Person other than Bank.
          5.17 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements, in light of the circumstances in which they were made, not
misleading.
     6. AFFIRMATIVE COVENANTS.

11.



--------------------------------------------------------------------------------



 



          Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, Borrower shall do all of the following:
          6.1 Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which
could have a Material Adverse Effect.
          6.2 Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans of Borrower or any Subsidiary subject to ERISA.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, noncompliance with which could have a Material Adverse Effect.
          6.3 Financial Statements, Reports, Certificates. Borrower shall
deliver the following to Bank (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a Borrower prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form reasonably acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within one
hundred twenty (120) days after the end of Borrower’s fiscal year, audited
consolidated financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (c) if applicable, copies of all statements, reports and
notices sent or made available generally by Borrower to its security holders or
to any holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission; (d) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of One Hundred Thousand Dollars ($100,000) or more; and (e) such
budgets, sales projections, backlogs, operating plans or other financial
exhibits and information as Bank may reasonably request from time to time
generally prepared by Borrower in the ordinary course of business.
     Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit C attached hereto.
     Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than once every six (6) months unless an
Event of Default has occurred and is continuing.
          6.4 Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
          6.5 Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is resented against (to the extent required by GAAP)
by Borrower.
          6.6 Insurance.
               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof. Borrower shall also maintain insurance
relating to Borrower’s business, ownership and use of the Collateral in amounts
and of a type that are customary to businesses similar to Borrower’s.
               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as are reasonably satisfactory to Bank. All
such policies of property insurance shall contain a lender’s loss payable
endorsement, in a

12.



--------------------------------------------------------------------------------



 



form satisfactory to Bank, showing Bank as an additional loss payee thereof, and
all liability insurance policies shall show the Bank as an additional insured
and shall specify that the insurer must give at least thirty (30) days notice to
Bank before canceling its policy for any reason. Upon Bank’s request, Borrower
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor. All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations.
          6.7 Accounts. Borrower shall maintain all depository, operating, and
investment accounts with Bank and/or Comerica Securities, Inc. (collectively,
“Comerica”).
          6.8 Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:
               (a) Current Ratio. Tested on a monthly basis, a ratio of Current
Assets to Current Liabilities, less all Indebtedness owing from Borrower to Bank
under this Agreement, of 0.90 to 1.00.
               (b) EBITDA. An EBITDA, tested monthly, on a trailing three
(3) month basis, as indicated for the months set forth below:

          Month Ending   EBITDA
03/31/08
  $ (1,000,000 )
04/30/08
  $ (1,000,000 )
05/31/08
  $ (700,000 )
06/30/08
  $ (330,000 )
07/31/08
  $ ( 75,000 )
08/31/08
  $ 1.00  
09/30/08
  $ 200,000  
10/31/08
  $ 430,000  
11/30/08
  $ 665,000  
12/31/08
  $ 950,000  
Thereafter
  $ 1,000,000  

          6.9 Intellectual Property Rights. Borrower shall (i) protect, defend
and maintain the validity and enforceability of the Trademarks, Patents and
Copyrights, (ii) use commercially reasonable efforts to detect infringements of
the Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which consent shall not be unreasonably
withheld.
          6.10 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
     7. NEGATIVE COVENANTS.
          Borrower covenants and agrees that, until payment in full of the
outstanding Obligations or for so long as Bank may have any commitment to make
any Credit Extensions, Borrower will not do any of the following without the
prior written consent of Bank:
          7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than: (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.
          7.2 Change in Business; Change in Control or Executive Office. Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially

13.



--------------------------------------------------------------------------------



 



similar or related thereto (or incidental thereto); or cease to conduct business
in the manner conducted by Borrower as of the Closing Date; or suffer or permit
a Change in Control; or without thirty (30) days prior written notification to
Bank, relocate its chief executive office or state of incorporation; or change
the date on which its fiscal year ends.
          7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, provided
that any Subsidiary of Borrower may merge into Borrower.
          7.4 Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
          7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.
          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.
          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so; or suffer
or permit any Subsidiary to be a party to, or be bound by, an agreement that
restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower.
          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment
with a bailee, warehouseman, or other third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in pledge possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment. Store
or maintain any Equipment or Inventory at a location other than the location set
forth in Section 10 of this Agreement.
          7.11 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, or
violate any law or regulation, which violation could have a Material Adverse
Effect, or a material adverse effect on the Collateral or the priority of Bank’s
Lien on the Collateral, or permit any of its Subsidiaries to do any of the
foregoing.
     8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:
          8.1 Payment Default. If Borrower fails to pay any of the Obligations
within three (3) days after their due date;
          8.2 Covenant Default. If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the Loan Documents, or in any other present or future agreement
between Borrower and Bank and as to any default under such other term.,
provision, condition, covenant or

14.



--------------------------------------------------------------------------------



 



agreement that can be cured, has failed to cure such default within ten
(10) days after Borrower and the Guarantors receive notice thereof or any
officer of Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower and the Guarantors be cured within such ten
(10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Credit Extensions will be required
to be made during such cure period);
          8.3 Material Adverse Effect. If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;
          8.4 Attachment. If any substantial portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);
          8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);
          8.6 Other Agreements. If there is a default or other failure to
perform under or in any agreement to which Borrower is a party or by which it is
bound resulting in a right by a third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Fifty Thousand Dollars ($50,000); or which could have a Material Adverse
Effect;
          8.7 Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;
          8.8 Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment);
          8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
          8.10 Guaranty. If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in
Sections 8.3, 8.4, 8.5 or 8.8 occur with respect to any guarantor or any
guarantor dies or becomes subject to any criminal prosecution, or any
circumstances arise causing Bank, in good faith, to become insecure as to the
satisfaction of any of any guarantor’s obligations under the Guaranty Documents.
     9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

15.



--------------------------------------------------------------------------------



 



               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);
               (b) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;
               (c) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (d) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
               (e) Make Advances which Advances shall be deemed an Advance under
the Revolving Line, without instruction from Borrower, in the following order of
priority (i) to pay any outstanding Obligations under the Non-Guaranteed Loan
Agreement; and (ii) to pay any outstanding amounts under the Existing Term Loan
and outstanding Equipment Advances; whether pursuant to an Event of Default
under this Agreement or an Event of Default under the Non-Guaranteed Loan
Agreement;
               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;
               (h) Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
               (i) Bank may credit bid and purchase at any public sale; and
               (j) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; and (h) to transfer the
Intellectual Property Collateral into the name of Bank or a third party to the
extent permitted under the Code; provided Bank may exercise such power of
attorney to sign the name of Borrower on any of the documents described in
Section 4.2 regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.

16.



--------------------------------------------------------------------------------



 



          9.3 Accounts Collection. Upon the occurrence and during the
continuance of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.
          9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems reasonably prudent. Any amounts so paid or deposited by Bank shall
constitute Bank Expenses, shall be immediately due and payable, and shall bear
interest at the then applicable rate hereinabove provided, and shall be secured
by the Collateral. Any payments made by Bank shall not constitute an agreement
by Bank to make similar payments in the future or a waiver by Bank of any Event
of Default under this Agreement.
          9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices and the applicable provisions of the applicable
enactment of the Uniform Commercial Code, Bank shall not in any way or manner be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage thereto occurring or arising in any manner or fashion from any cause;
(c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other person whomsoever.
All risk of loss, damage or destruction of the Collateral shall be borne by
Borrower.
          9.6 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.
          9.7 Demand; Protest. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.
     10. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

         
 
  If to Borrower:   LAUREATE PHARMA, INC.
 
      201 College Road East
 
      Princeton, NJ 08540
 
      Attn: Vice President — Finance
 
      FAX: (609) 919-3300
 
       
 
  with a copy to:   Safeguard Delaware, Inc.
 
      c/o Safeguard Scientifics, Inc.
 
      435 Devon Park Drive
 
      Wayne, PA 19087
 
      Attn: Chief Financial Officer
 
      FAX: (610) 293-0601
 
       
 
  If to Bank:   Comerica Bank
 
      MC 4770
 
      75 E Trimble Road
 
      San Jose, CA 95131

17.



--------------------------------------------------------------------------------



 



         
 
      Attn: Manager
 
      FAX: (408) 556-5091
 
       
 
  with a copy to:   Comerica Bank
 
      11921 Freedom Drive, Suite 920
 
      Reston, VA 20190
 
      Attn: Peter Bendoris
 
      FAX: (703) 467-9308

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.
     12. GENERAL PROVISIONS.
          12.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
          12.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
          12.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          12.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          12.5 Amendments in Writing, Integration. Neither this Agreement nor
the Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
          12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
          12.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

18.



--------------------------------------------------------------------------------



 



          12.8 Effect of Amendment and Restatement. This Agreement is intended
to and does completely amend and restate, without novation, the Original
Agreement. All security interests granted under the Original Agreement are
hereby confirmed and ratified and shall continue to secure all Obligations under
this Agreement.
     13. REFERENCE PROVISION.
          13.1 In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.
          13.2 With the exception of the items specified in clause 13.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Comerica Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Sections 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Comerica Documents, venue for the reference proceeding will be in the state
or federal court in the county or district where the real property involved in
the action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).
          13.3 The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.
          13.4 The referee shall be a retired judge or justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
          13.5 The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
          13.6 The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered, no party shall be
entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
          13.7 Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
          13.8 The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which

19.



--------------------------------------------------------------------------------



 



disposes of all claims of the parties that are the subject of the reference.
Such decision shall be entered by the Court as a judgment or an order in the
same manner as if the action had been tried by the Court. The parties reserve
the right to appeal from the final judgment or order or from any appealable
decision or order entered by the referee. The parties reserve the right to
findings of fact, conclusions of laws, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial, if
granted, is also to be a reference proceeding under this provision.
          13.9 If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
          13.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
COMERICA DOCUMENTS.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

20.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

                  LAUREATE PHARMA, INC.    
 
           
 
  By:   /s/ Steven J. Grenfell    
 
           
 
           
 
  Title:   Vice President    
 
           
 
                COMERICA BANK    
 
           
 
  By:   /s/ Peter Bendoris    
 
           
 
           
 
  Title:   Vice President    
 
           

21.